Citation Nr: 0844247	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  05-14 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1967 to May 1969.   
He died in March 2004.  The appellant is his surviving 
spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the above claim. 


FINDINGS OF FACT

1.  The veteran died on March [redacted], 2004, due to gastric 
cancer.

2.  The veteran was not service connected for any disability 
during his lifetime.

3.  Gastric and/or esophageal cancer did not have its onset 
during service, was not manifest within one year of the 
veteran's separation from service, and was not related to any 
incident of service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the veteran's death have not been met.  38 U.S.C.A. 
§ 1310 (West 2002 & Supp. 2008); 38 C.F.R. § 3.312 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, that will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  Unlike a claim to 
reopen, an original DIC claim imposes upon VA no obligation 
to inform a DIC claimant who submits a non-detailed 
application of the specific reasons why any claim made during 
the deceased veteran's lifetime was not granted.  Id.  Where 
a claimant submits a detailed application for benefits, VA 
must provide a detailed response.  Id.  

The appellant has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
her claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  Required notice was completed by a 
letter dated in June 2004, which informed the appellant of 
all three elements required by 38 C.F.R. § 3.159(b) as stated 
above.  She was asked to provide medical evidence showing 
that the condition that contributed to the veteran's death 
was caused by injury or disease that began in service.  
Concerning Hupp, in light of the fact that the veteran was 
not service connected for any disease or disability, no 
information could be provided regarding a previously service-
connected condition.  In light of the denial of the claim, no 
disability rating or effective date will be assigned, so 
there can be no possibility of prejudice to her under the 
holding in Dingess/Hartman.  

VA has a duty to assist the appellant in the development of a 
claim.  This duty includes assisting the appellant in the 
procurement of any pertinent treatment records and providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159 (2008).  All relevant records identified by 
the appellant, including service medical records and private 
treatment records have been obtained.  

Under 38 U.S.C.A. § 5103A(d)(2), VA must obtain a medical 
opinion when such is necessary to make a decision on a claim.  
Specifically, a VA opinion is required where the record 
contains competent evidence of a current disability, and 
indicates that the disability or symptoms may be associated 
with military service, but does not contain sufficient 
evidence for the Secretary to make a decision.  Id.  The 
statutory duty of VA to assist in developing disability 
claims does not include a duty to provide an appellant with 
medical opinions absent a showing by the appellant of a 
causal connection between the veteran's disability and his 
military service.  38 U.S.C.A. § 5103A(a, d); Wells v. 
Principi, 326 F.3d. 1381 (Fed. Cir. 2003).  Because there is 
no competent medical evidence of record to suggest a 
correlation between the veteran's military service and his 
gastric and/or esophageal cancer, VA is not obligated to 
obtain a medical opinion.  See Delarosa v. Peake, No. 2007-
7108 (Fed. Cir. Jan. 31, 2008); 38 U.S.C. § 5103A(d) and 38 
C.F.R. § 3.159(c)(4).

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
appellant by VA would be capable of substantiating her claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the appellant in adjudicating this appeal.

II.  Cause of Death

The veteran died in March  2004.  The death certificate shows 
that the cause of death was gastric cancer.  

The appellant seeks service connection for the cause of the 
veteran's death.  She contends that the veteran's gastric 
and/or esophageal cancer was incurred in service due to 
exposure to herbicides.  She also submitted an excerpt about 
coping with cancer of the esophagus.  She stated that it was 
her understanding that it takes 30 years for cancer of the 
esophagus to manifest itself.  She also stated that there was 
a presumption of service connection for cancer of the lymph 
nodes and the esophagus, and that these were connected to the 
bronchus, larynx, and trachea.  Finally, she stated that even 
though the death certificate shows that the veteran died of 
gastric cancer, cancer was found in his esophagus, stomach, 
liver, and lymph nodes, and all of these things connect - the 
trachea, throat, esophagus, lungs, and stomach.  

To establish service connection for the veteran's cause of 
death, the evidence must show that a disability incurred in, 
or aggravated by service, either caused or contributed 
substantially or materially, to the cause of death.  For a 
service-connected disability to be the cause of death, it 
must singly, or with some other condition, be the immediate 
or underlying cause of death, or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that the 
disability casually shared in producing death, but rather, it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2008).  

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death, or for which service 
connection should have been established.  

Service connection may be granted for a disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

Certain chronic diseases, including malignant tumors, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008).  

Where a veteran served on active duty in the Republic of 
Vietnam during the Vietnam era and has a certain listed 
disability, service connection may be established on a legal 
"presumption based on herbicide exposure."  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6)(iii) (2008).  Such a veteran 
is presumed to have been exposed to herbicide agent (Agent 
Orange) during service unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  Id.; McCartt v. West, 12 Vet. 
App. 164, 166 (1999).  

Assuming that the veteran served in Vietnam, service 
connection based on a legal presumption is not warranted 
because, regardless of the primary site of his cancer, none 
of the cancers demonstrated during his lifetime (i.e., 
gastric cancer, esophageal cancer, liver metastases, 
abdominal metastases, lymph node metastases) are among the 
conditions VA has determined has a positive association with 
herbicide exposure.  

Under 38 C.F.R. 3.309(e), VA has determined that a positive 
association exists between exposure to herbicides, including 
Agent Orange, and the subsequent development of the following 
conditions:  Chloracne or other acneform disease consistent 
with chloracne; Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes); Hodgkin's 
disease; Chronic lymphocytic leukemia; Multiple myeloma; Non-
Hodgkin's lymphoma; Acute and subacute peripheral neuropathy; 
Porphyria cutanea tarda; Prostate cancer; Respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); Soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma); Leiomyosarcoma; 
Epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
Rhabdomyosarcoma; Ectomesenchymoma; Angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); Proliferating 
(systemic) angioendotheliomatosis; Malignant glomus tumor; 
Malignant hemangiopericytoma; Synovial sarcoma (malignant 
synovioma); Malignant giant cell tumor of tendon sheath; 
Malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; Malignant 
mesenchymoma; Malignant granular cell tumor; Alveolar soft 
part sarcoma; Epithelioid sarcoma; Clear cell sarcoma of 
tendons and aponeuroses; Extraskeletal Ewing's sarcoma; 
Congenital and infantile fibrosarcoma; and Malignant 
ganglioneuroma.

VA has also determined that the following diseases are not 
associated with exposure to herbicide agent: Hepatobiliary 
cancers; Nasopharyngeal cancer; Bone and joint cancer; Breast 
cancer; Cancers of the female reproductive system; Urinary 
bladder cancer; Renal cancer; Testicular cancer; Leukemia 
(other than chronic lymphocytic leukemia); Abnormal sperm 
parameters and infertility; Parkinson's disease and 
parkinsonism; Amyotrophic lateral sclerosis; Chronic 
persistent peripheral neuropathy; Lipid and lipoprotein 
disorders; Gastrointestinal and digestive disease; Immune 
system disorders; Circulatory disorders; Respiratory 
disorders (other than certain respiratory cancers); Skin 
cancer; Cognitive and neuropsychiatric effects; 
Gastrointestinal tract tumors; Brain tumors; Light chain-
associated amyloidosis; Endometriosis; and Adverse effects on 
thyroid homeostasis.  68 Fed. Reg. 27, 630 (May 20, 2003).

With respect to gastric and/or esophageal cancer, 
gastrointestinal tract tumors and gastrointestinal/digestive 
disease are specifically listed as conditions found to not be 
positively associated with herbicide exposure.  Accordingly, 
the presumption of service connection based on exposure to 
herbicides under 38 C.F.R. § 3.307(a) does not apply and the 
appellant must establish that the veteran's gastric and/or 
esophageal cancer had its onset during service or is related 
to an in-service disease or injury.  

The evidence does not show that the veteran's gastric and/or 
esophageal cancer (or any other cancer) had its onset during 
active service or is related to service.  Service medical 
records are devoid of any complaints of, or treatment for, 
cancer or any other gastrointestinal condition, and there is 
no competent evidence of record relating gastric and/or 
esophageal cancer, first diagnosed almost 35 years after 
separation from service, to his active military service.  

Post-service, the evidence of record indicates that the 
veteran received treatment from Allen Yielding, M.D., and 
Ralph Lyerly, M.D., beginning in October 2002.  The evidence 
indicates that the veteran underwent gastric bypass surgery 
in 2002, as well as an esophogastroduodenoscopy in March 
2003, which revealed metastatic gastric cancer.  
Subsequently, he received follow-up treatment from Dr. 
Yielding and Dr. Lyerly from July 2003 and to February 2003 
for his gastric cancer, liver metastasis, abdominal 
metastasis, and chemotherapy-induced anemia.  In September 
2003, the veteran sought a consultation at the Hematology and 
Oncology Associates of Alabama regarding radiation treatment 
and was noted to have gastric cancer, metastases of the liver 
and regional lymph nodes, and near obstruction from his 
primary gastric tumor; he was to begin radiation therapy 
there later that month.  In January 2004, Dr. Yielding 
submitted a letter reporting that the veteran had been 
diagnosed with gastric cancer extending in the esophagus 
along with the hepatic metastases.  In March 2004, Dr. Lyerly 
submitted a letter confirming the diagnosis as to the 
veteran's basic cause of death and stated that the October 
2002 gastric bypass surgery had revealed adenocarcinoma of 
the lower esophagus and proximal stomach remnant, which was 
confirmed by a March 2003 biopsy.  Additionally, in May 2004, 
Jerry Mosley, M.D., reported that the veteran had been his 
patient since 1976 and that, in his opinion, after reviewing 
a March 2004 CAT scan, the veteran's cancer began in his 
esophagus and spread quickly to his stomach, lymph nodes, and 
liver.  Significantly, at no point during his treatment for 
gastric and/or esophageal cancer, did any of his doctors 
provide an opinion as to the etiology of this condition.  

The Board does not question the sincerity of the appellant's 
conviction that the veteran's gastric and/or esophageal 
cancer had its onset during or was caused by service, 
particularly due to herbicide exposure; however, as a lay 
person, she is not competent to establish a medical etiology 
merely by her own assertions; such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (2008) (Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements, or opinions); see Duenas v. Principi, 
18 Vet. App. 512, 520 (2004); see also Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Because she is not 
professionally qualified to suggest a possible medical 
etiology, and since there is no competent medical evidence of 
record showing that the veteran's gastric and/or esophageal 
cancer is related to service, service connection for this 
condition must be denied.  

To the extent that the appellant is arguing that "all of 
these things connect" (i.e., the trachea, throat, esophagus, 
lungs, and stomach), the Board points out that the veteran 
was never diagnosed with a respiratory cancer.  See 38 C.F.R. 
3.309(e).  

In sum, there is no competent evidence of record showing that 
any cancer diagnosed during the veteran's lifetime (including 
his fatal gastric cancer) had its onset during service, was 
manifest within one year of his separation from service, or 
was related to any in-service disease or injury, including 
herbicide exposure.      

For the reasons and bases provided above, the preponderance 
of the evidence in this case is against the appellant's claim 
for service connection for the cause of the veteran's death.  
See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  The 
evidence in this case is not so evenly balanced so as to 
allow for application of the benefit of the doubt rule as 
required by law and VA regulations.  See 38 U.S.C.A. § 5107 
(West 2002).  Accordingly, the claim for service connection 
for the veteran's cause of death is denied.  


ORDER

Service connection for the veteran's cause of death is 
denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


